DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 10/18/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEO et al. (U.S. PGPub 2017/0364123 A1).
Consider claim 1, SEO discloses an electronic device (read as the foldable device 1, figure 1, par [0131]), comprising: 
a first housing structure including: a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and a first side surface member at least partially surrounding a space between the first surface and the second surface (read as the top surface (part of display 4, such as 4a), bottom surface, and first base cover 11 (i.e. side surface) of first body 1, figures 1 and 5, par [0131]-[0132] and [0137]-[0139]);
a second housing structure including: a third surface facing in a third direction, a fourth surface facing in a fourth direction opposite to the third direction, and a second side surface member at least partially surrounding a space between the third surface and the fourth surface (read as the top surface (part of display 4, such as 4b), bottom surface, and second base cover 21 (i.e. side surface) of second body 2, figures 1 and 5, par [0131]-[0132] and [0137]-[0139]);
a hinge structure rotatably connecting the first housing structure and the second housing structure, the hinge structure providing a folding axis on which the first housing structure and the second housing structure rotate, the hinge structure including a first hinge plate mounted inside the first housing structure and a second hinge plate mounted inside the second housing structure (read as the hinge unit 3 (e.g., hinge) foldably connects the first body 1 and the second body 2; the first body 1 and the second body 2 respectively pivot about two central axes 30-1 and 30-2 that are spaced apart from each other; the hinge unit 3 includes a connection bracket 31 in which one pair of first connection holes 32-1 and 32-2 are formed, and one pair of hinge members 34-1 and 34-2 that pass through second connection holes 33-1 and 33-2 respectively formed in the first body 1 and the second body 2 and are inserted into the one pair of first connection holes 32-1 and 32-2; the second connection holes 33-1 and 33-2 would be respectively formed in both side walls 12a and 22a of the first frame 12 and the second frames 22 or both side walls 11a and 21a of the first base cover 11 and the second base cover 21, figures 5 and 6, par [0137]-[0140]); 
at least one flexible printed circuit board crossing the first hinge plate and the second hinge plate and extending from an inside of the first housing structure to an inside of the second housing structure (read as a first flexible printed circuit board (FPCB) 42-1 on which a driving integrated circuit (IC) for driving the touch panel 42 is mounted is electrically connected to one side of the touch panel 42; in this case, the first FPCB 42-1 is electrically connected to a second FPCB 41-1 of the flexible display panel 41 through a first connector 42-3, see figure 49, par [0290]-[0292]); and 
at least one elastic member disposed on at least one of the first hinge plate or the second hinge plate in a position adjacent to the folding axis (read as the guide member 150 having a flexible sheet shape that is elastically bent would be formed of (e.g., include), for example, a metal thin film or a plastic film; the guide member 150 would be provided on the first body 110 and the second body 120 to slide relative to at least one of the first body 110 and the second body 120, figure 29, par [0233]), wherein the elastic member is at least one of: disposed between the first hinge plate and the at least one flexible printed circuit board, or disposed between the second hinge plate and the flexible printed circuit board  (read as guide member 150 is disposed between the flexible display device 140 and the hinge unit 130 in a thickness direction T of the foldable device; thus the flexible guild member 150 is between the first frame 12 and first flexible printed circuit board of flexible display device 140, figure 29, par [0233]-[0235]).
Consider claim 2, as applied to claim 1, SEO discloses wherein the elastic member includes: an attaching area formed on a surface facing the first hinge plate or the second hinge plate (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]; note: the claim does not require secure/fixed attachment; since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)); and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body, and it is formed at least on a portion on of a side/circumference of the area that’s disposed on, figure 29, par [0233]).
Consider claim 5, as applied to claim 1, SEO discloses wherein the first hinge plate or the second hinge plate includes: at least one opening formed through in the first direction or the second direction, and a frame portion formed to surround or define at least a portion of the opening, and wherein the elastic member is attached to the frame portion (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]; note: the claim does not require secure/fixed attachment; since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)).
Consider claim 6, as applied to claim 5, SEO discloses wherein the frame portion forms a portion of an edge of the first hinge plate or the second hinge plate (read as the part of the first body (i.e. first frame 12) that the flexible guide member 150 that is disposed on, figure 29, par [0233]).
Consider claim 7, as applied to claim 5, SEO discloses wherein, when viewed from above the first surface or the third surface, a portion of the flexible printed circuit board is disposed to overlap the opening (read as when view from above, the flexible display device 140 which including the top surface of the first body overlaps almost the entire device including the part above as shown in figure 1, par [0131]-[0134]).
Consider claim 8, as applied to claim 5, SEO discloses wherein the elastic member includes an attaching area formed on a surface facing the first hinge plate or the second hinge plate (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]; note: the claim does not require secure/fixed attachment, since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)) and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate, and wherein the attaching area is attached to at least a portion of the frame portion (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body, and it is formed at least on a portion on of a side/circumference of the area that’s disposed on, figure 29, par [0233]).
Consider claim 10, as applied to claim 8, SEO discloses wherein, when viewed from above the first surface or the third surface, a portion of the non-attaching area is disposed to overlap the opening or another portion of the non-attaching area protrudes from an edge of the first hinge plate or the second hinge plate  (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body, and it is formed at least on a portion on of a side/circumference of the area that’s disposed on, figure 29, par [0233]).
Consider claim 11, as applied to claim 5, SEO discloses a fixing member disposed in the opening and including a first end and a second end fixed to the first hinge plate or the second hinge plate, respectively, wherein a portion of the flexible printed circuit board is mounted on the fixing member (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body; when view from above, the flexible guild member 150 on the hinge unit section will laptop the opening between the first and second body, figure 29, par [0233]).
Consider claim 12, as applied to claim 1, SEO discloses wherein the first housing structure and the second housing structure rotate on the hinge structure between: a first position where the first surface and the third surface are unfolded side- by-side (read as the configuration shown in figure 1, par [0131]-[0134]); and a second position where the first surface and the third surface are folded to face each other (read as the configuration shown in figure 4, par [0135]-[0136])
Consider claim 13, as applied to claim 12, SEO discloses wherein the elastic member includes a first elastic member disposed on the first hinge plate and a second elastic member disposed on the second hinge plate (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130; therefore, a first part of the flexible guild member 150 would be disposed on the first body, and a second part of the flexible guild member 150 would be disposed on the second body, figure 29, par [0233]), wherein, in the first position, the first elastic member and the second elastic member are disposed adjacent to each other and side-by-side and, and wherein, in the second position, the first elastic member and the second elastic member are disposed to face each other, with the first hinge plate and the second hinge plate disposed therebetween (read as given that the flexible guide member 150 disposed on both the first and second body, the flexible guide member 150 extends from the first body to the second body; when in configuration of figure 1, the first part and second part would be adjacent to each other as it is in opened configuration, and when in configuration of figure 4, the first part and second part would be facing each other are it is now in folded configuration and even the first body and second body are facing each other, figures 1 and 4, par [0131]-[0136]).
Consider claim 14, as applied to claim 13, SEO discloses wherein the first hinge plate or the second hinge plate includes: at least one opening formed through in the first direction or the second direction, and a frame portion formed to surround or define at least a portion of the opening, and wherein the elastic member is attached to the frame portion (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]
Consider claim 15, as applied to claim 14, SEO discloses wherein the elastic member includes: an attaching area formed on a surface facing the first hinge plate or the second hinge plate (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]; note: the claim does not require secure/fixed attachment, since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)), and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate, and wherein the attaching area is attached to at least a portion of the frame portion (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body, and it is formed at least on a portion on of a side/circumference of the area that’s disposed on, figure 29, par [0233]).

Consider claim 16, SEO discloses an electronic device (read as the foldable device 1, figure 1, par [0131]), comprising: a first housing structure (read as the top surface (part of display 4, such as 4a), bottom surface, and first base cover 11 (i.e. side surface) of first body 1, figures 1 and 5, par [0131]-[0132] and [0137]-[0139]); a second housing structure (read as the top surface (part of display 4, such as 4b), bottom surface, and second base cover 21 (i.e. side surface) of second body 2, figures 1 and 5, par [0131]-[0132] and [0137]-[0139]); a hinge structure rotatably connecting the first housing structure and the second housing structure, the hinge structure including a first hinge plate mounted inside the first housing structure, and a second hinge plate mounted inside the second housing structure (read as the hinge unit 3 (e.g., hinge) foldably connects the first body 1 and the second body 2; the first body 1 and the second body 2 respectively pivot about two central axes 30-1 and 30-2 that are spaced apart from each other; the hinge unit 3 includes a connection bracket 31 in which one pair of first connection holes 32-1 and 32-2 are formed, and one pair of hinge members 34-1 and 34-2 that pass through second connection holes 33-1 and 33-2 respectively formed in the first body 1 and the second body 2 and are inserted into the one pair of first connection holes 32-1 and 32-2; the second connection holes 33-1 and 33-2 would be respectively formed in both side walls 12a and 22a of the first frame 12 and the second frames 22 or both side walls 11a and 21a of the first base cover 11 and the second base cover 21, figures 5 and 6, par [0137]-[0140]); at least one flexible printed circuit board crossing the first hinge plate and the second hinge plate, the at least one flexible printed circuit board extending from an inside of the first housing structure to an inside of the second housing structure (read as a first flexible printed circuit board (FPCB) 42-1 on which a driving integrated circuit (IC) for driving the touch panel 42 is mounted is electrically connected to one side of the touch panel 42; in this case, the first FPCB 42-1 is electrically connected to a second FPCB 41-1 of the flexible display panel 41 through a first connector 42-3, see figure 49, par [0290]-[0292]); and a plurality of elastic members individually disposed on the first hinge plate and the second hinge plate, the plurality of elastic members partially facing the flexible printed circuit board, wherein the plurality of elastic members include: an attaching area formed on a surface facing the first hinge plate or the second hinge plate (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, which means there is at least a first elastic part disposed on the first body, and a second elastic part disposed on the second body, figure 29, par [0233]; note: the claim does not require secure/fixed attachment; since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)), and a non-attaching area formed to abut at least two opposite sides of the attaching area on the surface facing the first hinge plate or the second hinge plate (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body, and it is formed at least on a portion on of a side/circumference of the area that’s disposed on, figure 29, par [0233]).
Consider claim 17, as applied to claim 16, SEO discloses wherein the first housing structure and the second housing structure rotate on the hinge structure between: a first position where the first housing structure and the second housing structure are unfolded side-by-side (read as the configuration shown in figure 1, par [0131]-[0134]), and a second position where the first housing structure and the second housing structure are folded to face each other (read as the configuration shown in figure 4, par [0135]-[0136]), wherein, in the first position, the elastic members (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130; therefore, a first part of the flexible guild member 150 would be disposed on the first body, and a second part of the flexible guild member 150 would be disposed on the second body, figure 29, par [0233]) are disposed adjacent to each other and side-by-side, and wherein, in the second position, the elastic members are disposed to face each other, with the first hinge plate and the second hinge plate disposed therebetween (read as given that the flexible guide member 150 disposed on both the first and second body, the flexible guide member 150 extends from the first body to the second body; when in configuration of figure 1, the first part and second part would be adjacent to each other as it is in opened configuration, and when in configuration of figure 4, the first part and second part would be facing each other are it is now in folded configuration and even the first body and second body are facing each other, figures 1 and 4, par [0131]-[0136]).
Consider claim 18, as applied to claim 17, SEO discloses wherein the first hinge plate or the second hinge plate includes at least one opening formed through in the first position or the second position, and a frame portion formed to surround or define at least a portion of the opening (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]; note: the claim does not require secure/fixed attachment; since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)), wherein the attaching area is attached to the frame portion (read as flexible guide member 150 is disposed on the first body 1 (i.e. first frame 12) and the second body 2 to cross the hinge unit 130, figure 29, par [0233]; note: the claim does not require secure/fixed attachment; since the flexible guide member 150 is disposed on the first body (i.e. first frame 12), the flexible guild member 150 attaches to the first body (i.e. first frame 12)), and wherein at least a portion of the non-attaching area is disposed to directly face the frame portion (read as the part of the flexible guide member 150 that is on the hinge unit is not disposed on (non-attaching) on either of the first body, and it is formed at least on a portion on of a side/circumference of the area that’s disposed on, figure 29, par [0233]).
Consider claim 19, as applied to claim 18, SEO discloses a fixing member disposed in the opening and including: a first end, and a second end fixed to the first hinge plate and the second hinge plate, respectively (read as the secure attachment elements (first and second ends) for securely attaching the first body, hinge unit and second body as shown in figure 5, par [0138]-[0140]), wherein a portion of the flexible printed circuit board is mounted on the fixing member and is disposed on the opening (read as a first flexible printed circuit board (FPCB) 42-1 on which a driving integrated circuit (IC) for driving the touch panel 42 is mounted is electrically connected to one side of the touch panel 42; in this case, the first FPCB 42-1 is electrically connected to a second FPCB 41-1 of the flexible display panel 41 through a first connector 42-3, see figure 49, par [0290]-[0292]).
Consider claim 20, as applied to claim 18, SEO discloses wherein the frame portion forms a portion of an edge of the first hinge plate or the second hinge plate (read as the edges of the first body frame 12 and second body frame 22, figure 5, par [0138]-[0140]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. PGPub 2017/0364123 A1) in view of Lin et al. (U.S. PGPub 2018/0275725 A1).
Consider claim 4, as applied to claim 1, SEO discloses the claimed invention above and that the flexible guide member 150 is elastic and would be plastic film but does not specifically disclose wherein the elastic member includes material comprising at least one of a sponge, a silicone, or a urethane.
Nonetheless, in related art, Lin discloses a foldable device with a hinge, comprising flexible member 17 that is made of silicone, figure 5, par [0026] and [0051].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin into the teachings of SEO to use silicone as the elastic material for the flexible guild member 150 as silicone is low cost.
	
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,153,421. This is a statutory double patenting rejection.

Application: 17/503,896
U.S. Patent No. 11,153,421
1. An electronic device, comprising: a first housing structure including: a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and a first side surface member at least partially surrounding a space between the first surface and the second surface; a second housing structure including: a third surface facing in a third direction, a fourth surface facing in a fourth direction opposite to the third direction, and a second side surface member at least partially surrounding a space between the third surface and the fourth surface; a hinge structure rotatably connecting the first housing structure and the second housing structure, the hinge structure providing a folding axis on which the first housing structure and the second housing structure rotate, the hinge structure including a first hinge plate mounted inside the first housing structure and a second hinge plate mounted inside the second housing structure; at least one flexible printed circuit board crossing the first hinge plate and the second hinge plate and extending from an inside of the first housing structure to an inside of the second housing structure; and at least one elastic member disposed on at least one of the first hinge plate or the second hinge plate in a position adjacent to the folding axis, wherein the elastic member is at least one of: disposed between the first hinge plate and the at least one flexible printed circuit board, or disposed between the second hinge plate and the flexible printed circuit board.
1. An electronic device, comprising: a first housing structure including: a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and a first side surface member at least partially surrounding a space between the first surface and the second surface; a second housing structure including: a third surface facing in a third direction, a fourth surface facing in a fourth direction opposite to the third direction, and a second side surface member at least partially surrounding a space between the third surface and the fourth surface; a hinge structure rotatably connecting the first housing structure and the second housing structure, the hinge structure providing a folding axis on which the first housing structure and the second housing structure rotate, the hinge structure including a first hinge plate mounted inside the first housing structure and a second hinge plate mounted inside the second housing structure; at least one flexible printed circuit board crossing the first hinge plate and the second hinge plate and extending from an inside of the first housing structure to an inside of the second housing structure; and at least one elastic member disposed on at least one of the first hinge plate or the second hinge plate in a position adjacent to the folding axis, wherein the elastic member is disposed between the at least one flexible printed circuit board and a display of the electronic device, and wherein the elastic member is at least one of: disposed between the first hinge plate and the at least one flexible printed circuit board, or disposed between the second hinge plate and the flexible printed circuit board.
2. The electronic device of claim 1, wherein the elastic member includes: an attaching area formed on a surface facing the first hinge plate or the second hinge plate; and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate.
2. The electronic device of claim 1, wherein the elastic member includes: an attaching area formed on a surface facing the first hinge plate or the second hinge plate; and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate.
3. The electronic device of claim 2, wherein the non-attaching area is shaped as at least one of a polygon or a closed curve surrounding the attaching area.
3. The electronic device of claim 2, wherein the non-attaching area is shaped as at least one of a polygon or a closed curve surrounding the attaching area.
4. The electronic device of claim 1, wherein the elastic member includes material comprising at least one of a sponge, a silicone, or a urethane.
4. The electronic device of claim 1, wherein the elastic member includes material comprising at least one of a sponge, a silicone, or a urethane.
5. The electronic device of claim 1, wherein the first hinge plate or the second hinge plate includes: at least one opening formed through in the first direction or the second direction, and a frame portion formed to surround or define at least a portion of the opening, and wherein the elastic member is attached to the frame portion.
5. The electronic device of claim 1, wherein the first hinge plate or the second hinge plate includes: at least one opening formed through in the first direction or the second direction, and a frame portion formed to surround or define at least a portion of the opening, and wherein the elastic member is attached to the frame portion.
6. The electronic device of claim 5, wherein the frame portion forms a portion of an edge of the first hinge plate or the second hinge plate.
6. The electronic device of claim 5, wherein the frame portion forms a portion of an edge of the first hinge plate or the second hinge plate.
7. The electronic device of claim 5, wherein, when viewed from above the first surface or the third surface, a portion of the flexible printed circuit board is disposed to overlap the opening.
7. The electronic device of claim 5, wherein, when viewed from above the first surface or the third surface, a portion of the flexible printed circuit board is disposed to overlap the opening.
8. The electronic device of claim 5, wherein the elastic member includes an attaching area formed on a surface facing the first hinge plate or the second hinge plate and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate, and wherein the attaching area is attached to at least a portion of the frame portion.
8. The electronic device of claim 5, wherein the elastic member includes an attaching area formed on a surface facing the first hinge plate or the second hinge plate and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate, and wherein the attaching area is attached to at least a portion of the frame portion.
9. The electronic device of claim 8, wherein the non-attaching area is shaped as a polygon or closed curve surrounding the attaching area, and wherein at least a portion of the non-attaching area is disposed to directly face the frame portion.
9. The electronic device of claim 8, wherein the non-attaching area is shaped as a polygon or closed curve surrounding the attaching area, and wherein at least a portion of the non-attaching area is disposed to directly face the frame portion.
10. The electronic device of claim 8, wherein, when viewed from above the first surface or the third surface, a portion of the non-attaching area is disposed to overlap the opening or another portion of the non-attaching area protrudes from an edge of the first hinge plate or the second hinge plate.
10. The electronic device of claim 8, wherein, when viewed from above the first surface or the third surface, a portion of the non-attaching area is disposed to overlap the opening or another portion of the non-attaching area protrudes from an edge of the first hinge plate or the second hinge plate.
11. The electronic device of claim 5, further comprising: a fixing member disposed in the opening and including a first end and a second end fixed to the first hinge plate or the second hinge plate, respectively, wherein a portion of the flexible printed circuit board is mounted on the fixing member.
11. The electronic device of claim 5, further comprising: a fixing member disposed in the opening and including a first end and a second end fixed to the first hinge plate or the second hinge plate, respectively, wherein a portion of the flexible printed circuit board is mounted on the fixing member.
12. The electronic device of claim 1, wherein the first housing structure and the second housing structure rotate on the hinge structure between: a first position where the first surface and the third surface are unfolded side- by-side; and a second position where the first surface and the third surface are folded to face each other.
12. The electronic device of claim 1, wherein the first housing structure and the second housing structure rotate on the hinge structure between: a first position where the first surface and the third surface are unfolded side-by-side; and a second position where the first surface and the third surface are folded to face each other.
13. The electronic device of claim 12, wherein the elastic member includes a first elastic member disposed on the first hinge plate and a second elastic member disposed on the second hinge plate, wherein, in the first position, the first elastic member and the second elastic member are disposed adjacent to each other and side-by-side and, and wherein, in the second position, the first elastic member and the second elastic member are disposed to face each other, with the first hinge plate and the second hinge plate disposed therebetween.
13. The electronic device of claim 12, wherein the elastic member includes a first elastic member disposed on the first hinge plate and a second elastic member disposed on the second hinge plate, wherein, in the first position, the first elastic member and the second elastic member are disposed adjacent to each other and side-by-side and, and wherein, in the second position, the first elastic member and the second elastic member are disposed to face each other, with the first hinge plate and the second hinge plate disposed therebetween.
14. The electronic device of claim 13, wherein the first hinge plate or the second hinge plate includes: at least one opening formed through in the first direction or the second direction, and a frame portion formed to surround or define at least a portion of the opening, and wherein the elastic member is attached to the frame portion.
14. The electronic device of claim 13, wherein the first hinge plate or the second hinge plate includes: at least one opening formed through in the first direction or the second direction, and a frame portion formed to surround or define at least a portion of the opening, and wherein the elastic member is attached to the frame portion.
15. The electronic device of claim 14, wherein the elastic member includes: an attaching area formed on a surface facing the first hinge plate or the second hinge plate, and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate, and wherein the attaching area is attached to at least a portion of the frame portion.
15. The electronic device of claim 14, wherein the elastic member includes: an attaching area formed on a surface facing the first hinge plate or the second hinge plate, and a non-attaching area formed in at least a portion of a circumference of the attaching area, on the surface facing the first hinge plate or the second hinge plate, and wherein the attaching area is attached to at least a portion of the frame portion.
16. An electronic device, comprising: a first housing structure; a second housing structure; a hinge structure rotatably connecting the first housing structure and the second housing structure, the hinge structure including a first hinge plate mounted inside the first housing structure, and a second hinge plate mounted inside the second housing structure; at least one flexible printed circuit board crossing the first hinge plate and the second hinge plate, the at least one flexible printed circuit board extending from an inside of the first housing structure to an inside of the second housing structure; and a plurality of elastic members individually disposed on the first hinge plate and the second hinge plate, the plurality of elastic members partially facing the flexible printed circuit board, wherein the plurality of elastic members include: an attaching area formed on a surface facing the first hinge plate or the second hinge plate, and a non-attaching area formed to abut at least two opposite sides of the attaching area on the surface facing the first hinge plate or the second hinge plate.
16. An electronic device, comprising: a first housing structure; a second housing structure; a hinge structure rotatably connecting the first housing structure and the second housing structure, the hinge structure including a first hinge plate mounted inside the first housing structure, and a second hinge plate mounted inside the second housing structure; at least one flexible printed circuit board crossing the first hinge plate and the second hinge plate, the at least one flexible printed circuit board extending from an inside of the first housing structure to an inside of the second housing structure; and a plurality of elastic members individually disposed on the first hinge plate and the second hinge plate, the plurality of elastic members partially facing the flexible printed circuit board, wherein at least one elastic member of the plurality of elastic members is disposed between the flexible printed circuit board and a display of the electronic device, and wherein the plurality of elastic members include: an attaching area formed on a surface facing the first hinge plate or the second hinge plate, and a non-attaching area formed to abut at least two opposite sides of the attaching area on the surface facing the first hinge plate or the second hinge plate.
17. The electronic device of claim 16, wherein the first housing structure and the second housing structure rotate on the hinge structure between: a first position where the first housing structure and the second housing structure are unfolded side-by-side, and a second position where the first housing structure and the second housing structure are folded to face each other, wherein, in the first position, the elastic members are disposed adjacent to each other and side-by-side, and wherein, in the second position, the elastic members are disposed to face each other, with the first hinge plate and the second hinge plate disposed therebetween.
17. The electronic device of claim 16, wherein the first housing structure and the second housing structure rotate on the hinge structure between: a first position where the first housing structure and the second housing structure are unfolded side-by-side, and a second position where the first housing structure and the second housing structure are folded to face each other, wherein, in the first position, the elastic members are disposed adjacent to each other and side-by-side, and wherein, in the second position, the elastic members are disposed to face each other, with the first hinge plate and the second hinge plate disposed therebetween.
18. The electronic device of claim 17, wherein the first hinge plate or the second hinge plate includes at least one opening formed through in the first position or the second position, and a frame portion formed to surround or define at least a portion of the opening, wherein the attaching area is attached to the frame portion, and wherein at least a portion of the non-attaching area is disposed to directly face the frame portion.
18. The electronic device of claim 17, wherein the first hinge plate or the second hinge plate includes at least one opening formed through in the first position or the second position, and a frame portion formed to surround or define at least a portion of the opening, wherein the attaching area is attached to the frame portion, and wherein at least a portion of the non-attaching area is disposed to directly face the frame portion.
19. The electronic device of claim 18, further comprising: a fixing member disposed in the opening and including: a first end, and a second end fixed to the first hinge plate and the second hinge plate, respectively, wherein a portion of the flexible printed circuit board is mounted on the fixing member and is disposed on the opening.
19. The electronic device of claim 18, further comprising: a fixing member disposed in the opening and including: a first end, and a second end fixed to the first hinge plate and the second hinge plate, respectively, wherein a portion of the flexible printed circuit board is mounted on the fixing member and is disposed on the opening.
20. The electronic device of claim 18, wherein the frame portion forms a portion of an edge of the first hinge plate or the second hinge plate.
20. The electronic device of claim 18, wherein the frame portion forms a portion of an edge of the first hinge plate or the second hinge plate.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645